Citation Nr: 1523675	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  10-23 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease, right shoulder, status post arthroscopy, prior to February 26, 2014, and in excess of 20 percent thereafter.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1979 to October 1983 and from October 1987 to January 2004, with unverified active service for approximately 6 years prior to December 1979.   

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a May 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The RO in May 2011, assigned a temporary total evaluation from October 1, 2010 to January 1, 2011, based on right shoulder surgical treatment necessitating convalescence.  38 C.F.R. § 4.30.  An April 2014 rating decision increased the disability rating to 20 percent effective February 26, 2014.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in March 2015.  A transcript of the hearing is of record along with additional evidence submitted following the hearing and a waiver of Agency of Original Jurisdiction (AOJ) consideration.


FINDINGS OF FACT

1.  The Veteran's right side is his dominant side. 

2.  From January 2, 2004 to February 25, 2014, the Veteran's right shoulder disability was manifested by painful motion.

3.  From February 26, 2014 to March 12, 2015, considering the Veteran's pain and corresponding functional impairment, including during flare-ups, his right shoulder disability was manifested by limitation of motion to shoulder level.

4.  Since March 13, 2015, the Veteran's right shoulder has been manifested by limitation of motion of the major arm to midway between the side and shoulder level.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent prior to February 26, 2014, and for a rating in excess of 20 percent for the period between February 26, 2014 and March 13 2015, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5201 (2014).

2.  Effective March 13, 2015, the criteria for a 30 percent rating for right shoulder disability, but no higher, are met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); §38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.59, 4.71a, DC 5201 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (2014); 38 C.F.R. § 3.159(b)(2014).

The Veteran's claim arises from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

With respect to the duty to assist, the Veteran's service treatment records, VA treatment records, and private treatment records have been associated with his claims file.  The Veteran has not identified any additional outstanding records that have not been requested or obtained.

The Veteran was afforded appropriate VA examinations.  The Board finds that the examinations are adequate in order to evaluate the severity of the service-connected right shoulder disability, as they include clinical evaluations of the Veteran.  The Veteran has not reported, nor does the record show, that his service-connected right shoulder disability has worsened in severity since the most recent examination in February 2014.  As such, a new examination is not required.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ sought to identify any pertinent evidence not currently associated with the claims file, and asked questions directed at identifying whether the Veteran had symptoms meeting the schedular criteria for an increased rating.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

The Board finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required. Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.


II.  Higher Ratings

A.  Right Shoulder

The Veteran contends that higher disability ratings are warranted for his service-connected right shoulder disability.  The RO granted service connection for a right shoulder disability and assigned a 10 percent rating effective January 2, 2004 and a 20 percent rating effective February 26, 2014.  

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  The disability ratings are based primarily upon the average impairment in earning capacity resulting from a service-connected disability, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  38 C.F.R. § 4.15 (2014).  Where there is a question as to which of two disability ratings shall be applied, the higher disability rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2014).  Otherwise, the lower rating will be assigned.  Id.  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2014).  

The Veteran's appeal arises from his disagreement with his initial disability rating assigned following the award of service connection.  Therefore, the Board must carefully weigh all pertinent evidence from the effective date of service connection until the present.  The Board must also consider other evidence, dated prior to the award of service connection, to the extent that it sheds additional light on the Veteran's overall disability picture.  Such an analysis has the potential to result in "staged ratings," based upon the facts found during the particular appeal period in question.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  As such, the Board must consider whether there have been stages of the appeal in which the Veteran's service-connected right shoulder disability has been more severe than at other stages.  Id.

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2014).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).   

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court later clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Under 38 C.F.R. § 4.71a DC 5003, degenerative arthritis is rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joints involved.  

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 degrees to 180 degrees, abduction from 0 degrees to 180 degrees, external rotation from 0 degrees to 90 degrees, and internal rotation from 0 degrees to 90 degrees.  38 C.F.R. § 4.71, Plate I. 

The Veteran has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5201, for limitation of motion of his right shoulder.  Under Diagnostic Code 5201, a 20 percent rating is warranted for limitation of motion of both the major and minor arm when motion is only possible to the shoulder level.  When motion is to midway between the side and shoulder level, a 20 percent evaluation is assigned for the minor arm, while a 30 percent rating is assigned for the major arm.  When motion is limited to 25 degrees from the side, a 30 percent rating is assigned for the minor arm, while a 40 percent rating is assigned for the major arm.  38 C.F.R. § 4.71a.

As the record reflects that the Veteran is right-handed, the Board will assess whether the Veteran is entitled to an increased rating for limitation of motion of his major arm. 

Under DC 5200, which applies where there is ankylosis of the scapulohumeral articulation, such that the scapula and humerus move as one piece, a 40 percent rating is the maximum available for a minor shoulder and applies where unfavorable ankylosis is present, abduction is limited to 25 degrees from the side. 38 C.F.R. § 4.71a.  A 30 percent rating is assigned for intermediate ankylosis between unfavorable and favorable.  Favorable ankylosis is assigned a 20 percent evaluation where abduction to 60 degrees is possible, can reach mouth and head.  
At the onset, the Board notes that the record does not include a diagnosis of nonunion of the humerus, (false flail joint), or loss of head of the humerus, (flail shoulder), or ankylosis.  As such, DC 5200 (ankylosis) and 5202 (impairment of the humerus) are not for application in this case.  


Prior to February 26, 2014

The Veteran was afforded a VA examination in November 2004.  He reported that his usual occupation was affected by repetitive use of the right shoulder.  The VA examiner noted that the Veteran's right shoulder was within normal limits on gross inspection.  Upon physical examination, the Veteran's range of motion was flexion and abduction to 180 degrees, with pain beginning at 170 degrees.  The examiner found no ankylosis.  The Veteran was diagnosed with degenerative joint disease of the right shoulder.

The Veteran underwent a VA examination in February 2010.  He reported weakness, stiffness, swelling, lack of endurance and pain.  Further, he reported flare-ups as often as three times a week, precipitated by physical activity, and alleviated by rest and Motrin.  The examiner noted no signs of ankylosis, edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation or guarding of movement.  The Veteran's range of motion was flexion and abduction to 180 degrees.  There was no additional limitation or functional impairment with repetition.  

A September 2010 private treatment record found flexion and abduction to 110 degrees.  Private treatment records reflect a history of chronic right shoulder pain treated by steroid injections, oral steroids and shoulder arthroscopy in October 2010. 

Subsequent to his surgery, the Veteran reported improvements in his range of motion as a result of physical therapy.  See January 2011 Veteran Statement.  The Veteran reported using a TENS unit and pain medication.  Id.

The Veteran's private treating physician in December 2013 noted that the Veteran was unwilling to abduct more than 145 degrees or touch fingers overhead.  

Based on the foregoing, the Board finds that a rating in excess of 10 percent is not warranted because the evidence does not show that motion is only possible to the shoulder level, or the motion is only possible to midway between the side and shoulder level, or that motion is limited to 25 degrees from the side.  

The Board has considered the Veteran's reports of chronic pain and used this symptom as a factor in assigning his rating to the extent that his pain has resulted in functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32, 36 (2011) ("[P]ain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system.  Pain in . . . a particular joint may result in functional loss, but only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.").  In addition, because the Veteran has a compensable rating for his disability, the Board finds that he has been compensated appropriately for any reported painful motion and an additional rating is neither warranted under 38 C.F.R. § 4.59 and Diagnostic Code 5003 nor is it permitted under 38 C.F.R. § 4.14, as the assignment of an additional rating would constitute pyramiding.

Overall, the Board finds that a rating of 10 percent for a right shoulder disability is warranted during this period.  There is no doubt to be resolved in this case, as the preponderance of the evidence is against a higher rating prior to February 26, 2014.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 




From February 26, 2014 to March 12, 2015

The Veteran was afforded a VA examination in February 2014.  The Veteran reported flare-ups that impact repetitive reaching, pushing, pulling, lifting and carrying.  The Veteran's range of motion was flexion and abduction to 90 degrees with pain beginning at 75 degrees.  Upon repetitive use testing, the Veteran's range of motion was recorded to be flexion and abduction to 75 degrees.  There was evidence of functional impairment of less movement than normal and pain on movement.  The examiner noted localized tenderness or pain on palpation and guarding.  The examiner found no ankylosis.  There are contributing factors of pain, weakness, fatigability and/or incoordination.  The examiner noted that the degree of range of motion during pain on use or flare-ups is approximately 15 degree loss of range of motion.  Muscle strength testing was normal. 

During this appeal period, the Board notes that a review of the private medical records regarding the Veteran's right shoulder do not reveal any additional evidence relevant to establishing the criteria for a higher rating level for his disability.  They contain no testing of the Veteran's range of motion, nor any information that would fulfill any criteria of the rating schedule related to the shoulder. 

The Veteran testified that the February 2014 VA evaluation does not appropriately account for the pain incurred during flare-ups.  The Board notes that while the Veteran is competent to assert observable symptoms of his condition, he is, however, as a lay person, not competent to judge the severity of his condition in regards to the applicable diagnostic codes.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Therefore, while the Veteran contends that his right shoulder condition is much worse than his current 20 percent rating, the Board finds the February 2014 VA examiner's determinations more probative in establishing a disability picture for rating purposes.  Consequently, the Board finds that during this appeal period, the Veteran's motion was not limited to midway between the side and shoulder level.  Thus, the current rating of 20 percent shall be continued, and a higher rating is not warranted prior to March 13, 2015.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Since March 13, 2015

After a review of the medical and lay evidence, the Board finds that since March 13, 2015, the criteria for a higher rating of 30 percent are met.  In March 2015, the Veteran testified that he experienced flare-ups that occur once a week to once a month, depending on his activities.  See March 2015 Board Hr'g at 9.  He reported having difficulties getting dressed, threading a belt, tucking in his shirt, bathing, sleeping on his right side and holding a plate.  Id. 3-7.

In March 2015, the Veteran submitted additional private medical evidence dated March 13, 2015, that reveals right shoulder flexion and abduction limited to 30 degrees.  

Based on this evidence, and with consideration of 38 C.F.R. §§ 4.40, 4.45 and DeLuca, supra, the Board finds that since March 13, 2015, the Veteran's right shoulder degenerative joint disease has increased in severity, and from this date is manifested by functional impairment consistent with a 30 percent rating.  That is, with consideration of the Veteran's complaints of pain and reduced motion, the functional assessments outlined above showed impairment consistent with limitation of motion of the major arm to no more than mid-way between the side and shoulder level.  Hence, a 30 percent rating for the right shoulder is warranted.  Range of motion testing above does not show that the Veteran's right shoulder had motion reduced to only 25 degrees to his side - even with consideration of his pain, and functional limitations, etc.  There is no indication that he could not feed himself, brush his hair, or attend to the wants of nature.  While dressing was noted to be difficult, he was still able to dress himself and did not require assistance.  Hence, 40 percent rating for the right shoulder is not warranted under Diagnostic Code 5201 at any time during the appeal period.

B.  Scars

The Board also notes that the Veteran has three residual scars related to his October 2010 shoulder surgery.  However, the February 2014 VA examiner noted that the scars are not painful and/or unstable.  Further the scars are 1 cm by 0.3 cm, each.  As the scars do not exceed an area of six square inches, and are not painful or unstable, a separate rating is not warranted.  38 C.F.R. § 4.118, DCs 7801-7805 (2014).  

C.  Additional Considerations

Due consideration has been given to Fenderson and staged ratings have been assigned accordingly.  

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The United States Court of Appeals for Veterans Claims has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the rating criteria contemplate the manifestations of the Veteran's right shoulder disability, which has been productive of symptoms such as pain and limitation of motion-manifestations that are all contemplated by the rating criteria.  Thus, the criteria are adequate to evaluate these disabilities and referral for consideration of an extraschedular rating is not warranted.

The Board acknowledges that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  See generally Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  The Board finds, however, that this case does not present an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Additionally, as the Veteran reported during his March 2015 hearing that he was working, consideration of the Veteran's entitlement to a total disability rating is not warranted under Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Prior to February 26, 2014, entitlement to an initial disability rating in excess of 10 percent for a right shoulder disability is denied.  

For the period from February 26, 2014 to March 13, 2015, entitlement to a disability rating in excess of 20 percent for a right shoulder disability is denied.  

Subject to the criteria applicable to the payment of monetary benefits, a 30 percent disability rating, but no higher, is granted effective March 13, 2015, for a right shoulder disability.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


